Citation Nr: 1547674	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for dislocated ribs.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 

5.  Entitlement to a disability rating in excess of 10 percent prior to October 30 2013 and in excess of 20 percent thereafter for left carpal tunnel syndrome (CTS). 

6.  Entitlement to a disability rating in excess of 10 percent for right CTS.

7.  Entitlement to a disability rating in excess of 20 percent for right bunion, pes planus, and second metatarsal stress fracture. 

8.  Entitlement to a disability rating in excess of 10 percent for left bunion and pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2002. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from March 2009 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned in March 2013.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for low back pain and an acquired psychiatric disability and entitlement to an increased disability rating for left CTS, right CTS, a left foot disability, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for bilateral hearing loss and dislocated ribs.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for dislocated ribs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal - Bilateral Hearing Loss and Dislocated Ribs

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In August 2010, the Veteran perfected an appeal as to the issue of entitlement to service connection for dislocated ribs.  In November 2012, the Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral hearing loss.  During the August 2015 hearing, the Veteran indicated on the record that he wished to withdraw his appeal regarding those issues pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding bilateral hearing loss or dislocated ribs, and the issues are dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for dislocated ribs is dismissed.


REMAND

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

During the hearing before the Board, the Veteran asserted that his bilateral CTS and his bilateral foot disabilities have worsened since the previous VA examinations.  Specifically, he stated that the numbness in his hand has spread to another finger and that his bunions have increased in size and severity.  As the Veteran asserted a worsening of his disabilities and it has been more than two years since the prior VA examination, the Board finds that a new examination is required before a final decision on the merits may be made regarding those issues.

Regarding the Veteran's acquired psychiatric disability claim, the Board notes that the Veteran was not afforded a VA examination as the examiner was addressing only PTSD, rather than a general claim for a psychiatric disability.  Due to the lack of a verified stressor, the RO did not provide the Veteran with a VA examination.  The Board notes, however, as the Veteran has been diagnosed with psychiatric disorders other than posttraumatic stress disorder, the claim is not limited to service connection for posttraumatic stress disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disorder, the Veteran's claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).  

The Veteran's service treatment records show complaints of anxiety and stress with a question of whether the Veteran required counseling.  As the Veteran had symptoms during service and has a current diagnosed psychiatric disability, the issue must be remanded to obtain an opinion regarding the whether the Veteran has a current psychiatric disability that is causally or etiologically related to service.

Finally, the Veteran's low back disability claim must also be remanded for further opinion.  38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The Veteran's spine and musculoskeletal examination was clinically normal upon entry into service.  Therefore, the presumption of soundness applies.  

To overcome the presumption of soundness, the evidence must show that the Veteran had a back disability that clearly and unmistakably pre-existed service and was clearly and unmistakablynot aggravated during service.  Even if the Veteran's statements regarding a pulled muscle in tenth grade indicated a pre-existing disability rather than a single instance of injury, there is no evidence that the disability was not aggravated beyond the natural progression of the disease during service.  Without clear and unmistakable evidence that the Veteran's disability was not aggravated during service, the presumption of soundness applies.

As the Veteran is presumed sound upon entry into service, a new nexus opinion is required to determine if the Veteran's low back complaints throughout the period on appeal are causally or etiologically related to his complaints of low back pain during service.  The examiner should assume, for the purpose of this opinion, that the Veteran's complaints during service are not an extension of any pre-existing condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records for the Veteran dated from June 2014 to the present.  All attempts to obtain these records should be documented in the claims file.  

2.  Schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any acquired psychiatric disabilities.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all psychiatric disabilities that have been present during the period of the claim, to include major depressive disorder.  The examiner should then respond to the following:

For all diagnosed psychiatric disabilities (to include major depressive disorder), is it at least as likely as not (50 percent probability or more) that the Veteran's disability began in service, was caused by service, or is otherwise related to service.

The examiner should specifically address the Veteran's complaints of stress and anxiety during service as well as his statements regarding the continuity of any psychiatric symptoms since separation from service.  The examiner should also address the Veteran's claimed experience of witnessing someone attempt suicide during service.  

A complete rationale must be provided for any opinion.

3.  Schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any low back disability.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all low back disabilities that have been present during the period of the claim.  The examiner should then respond to the following:

For all diagnosed low back disabilities, is it at least as likely as not (50 percent probability or more) that the Veteran's disability began in service, was caused by service, or is otherwise related to service.

The examiner should specifically address the Veteran's complaints of low back pain during service as well as his statements regarding the continuity and self-medication of low back complaints since separation from service.  The examiner should note that for the purpose of this opinion, the Veteran did not have a pre-existing low back disability.  The examiner should solely address whether the Veteran's current disability is causally or etiologically related to his complaints during service.    

A complete rationale must be provided for any opinion.

4.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's bilateral carpal tunnel syndrome.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the carpal tunnel syndrome.  

The examiner should specifically describe the paralysis of the median nerve as complete or incomplete.  If incomplete, the examiner should describe the symptoms as severe, moderate, or mild for each upper extremity. 

5.   Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's bilateral pes planus, bunions, and the right second metatarsal stress fracture.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the foot disabilities.  

The examiner should specifically describe the disabilities as moderate, moderately severe, or severe if appropriate.  The examiner should also note any objective evidence of marked deformity (pronation, abductions, etc.), pain on manipulation and use accentuated, any indication of swelling on use, and any characteristic callosities.  The examiner should note that the Veteran complains of swelling during the summer and in the heat.  The examiner should address whether the Veteran's disability manifests to a more severe degree during that time.  

The examiner should also note any pronounced flatfoot, to include marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

6.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

7.  After completion of the above and any other development deemed necessary, review the expanded record and determine if any claims may be granted.  If a claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


